Citation Nr: 1618494	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  14-17 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from May 1973 to July 1975.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that denied service connection for tinnitus.

A June 2013 rating decision, in pertinent part, denied service connection for posttraumatic stress disorder, bilateral hearing loss, alcoholism, emotional distress, and a dental disorder.  The Veteran filed a timely notice of disagreement and  statement of the case was issued in December 2013.  Service connection for an acquired psychiatric disorder including depression with anxiety was granted in a May 2014 rating decision.  The Veteran did not perfect an appeal as to the other claims.
 
In May 2015, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.


FINDING OF FACT

Current tinnitus had its onset in service


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007), overruled on other grounds Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In Walker, the Federal Circuit held that regulations providing for service connection based on continuity of symptomatology only applied to chronic diseases specifically listed in 38 U.S.C.A. § 1101.  Tinnitus, as a disease of the nervous system, is deemed a chronic disease.  Fountain v. McDonald, 27 Vet. App. 258 (2015)

The Veteran's noise exposure in service is not in question, nor is his current diagnosis of tinnitus.  His Report of Separation from Active Duty (DD 214N) shows that his military occupation was engine mechanic, that the RO noted "would have had noise exposure" (6/18/14 VBMS, Military Personnel Record, p, 55; 4/28/14 VBMS Statement of the Case (SOC), p. 14).  In his March 2014 notice of disagreement and May 2014 substantive appeal, the Veteran reported having constant tinnitus since military service aboard the USS MIDWAY (3/19/14 VBMS Notice of Disagreement, p.1; 5/12/14 VBMS VA 9 Appeal to Board of Appeals, p.1).  A March 2013 VA examination report includes a diagnosis of tinnitus (2/19/13 VBMS VA Examination, p. 21).  The question is whether there is a link between the noise exposure and current tinnitus or whether the current tinnitus had its onset in service.  The Veteran is competent to report tinnitus or ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

There is no documentation of any pertinent complaints for decades after service.  On the other hand, the Veteran had engine noise exposure in service and the absence of documented complaints is not dispositive.  In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 & n. 7 (2012),

In March 2013, the VA examiner opined that the Veteran's tinnitus was less likely than not due to military noise exposure.  The examiner's rationale was that it was not possible to determine the etiology of tinnitus using current clinical technologies.  According to the examiner, etiology is typically inferred from patient history.  The Veteran reported significant military and civilian noise exposure.  He was unsure of the onset of the tinnitus.  The Veteran currently had a hearing loss that was less likely as not related to his military noise exposure.  Tinnitus was a symptom that had a known association with hearing loss.  Therefore, it was also less likely as not that the Veteran's tinnitus was caused by or a result of his military noise exposure.

The examiner did not account for the Veteran's reports that he was experiencing tinnitus prior to the post-service noise exposure.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a medical opinion is inadequate, if it relies on the silence of the service treatment records without consideration of a veteran's competent reports). 

During his May 2015 Board hearing, the Veteran testified that he was not required to wear ear protection in service nor was it issued.  See Board hearing transcript at page 3.  He had post service noise exposure working at gas stations and as a lawn keeper for a cemetery, that did not expose him to much noise, and at a shipyard where he was required to use hearing protection.  Id. at 4.  He noticed that the tinnitus he had in service continued while he was working in those jobs.  Id. at 4, 6.  The Veteran currently worked in an oil field and drove an 18- wheeler, that was noisy and required that he wear ear protection.  Id.


Considering the evidence provided by the Veteran, the conceded noise exposure in service, and noise exposure since service, the evidence linking the Veteran's tinnitus to service is at least in equipoise.  Resolving reasonable doubt in favor of the Veteran, service connection is granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is granted.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


